J-S25012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
 KEENAN MCMILLEN                               :
                                               :
                      Appellant                :   No. 151 WDA 2022

           Appeal from the PCRA Order Entered January 6, 2022
  In the Court of Common Pleas of Elk County Criminal Division at No(s):
                         CP-24-CR-0000635-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: September 12, 2022

      Appellant, Keenan McMillen, appeals from the post-conviction court’s

January 6, 2022 order denying his timely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Appellant contends

that his trial counsel was ineffective for advising him to enter a guilty plea,

resulting   in   Appellant’s   entering   an   unintelligent,   unknowing,   and/or

involuntary plea. After careful review, we agree with Appellant. Thus, we

reverse the PCRA court’s order, vacate his judgment of sentence, and remand

for further proceedings.
J-S25012-22



       The facts underlying Appellant’s convictions are not pertinent to our

disposition of his present appeal. Appellant summarizes the procedural history

of his case, as follows:1

       Appellant was charged with Aggravated Assault (F1) and related
       charges on November 27, 2019. Appellant asserted his innocence
       and intended to challenge his charges. Appellant made no
       admissions or confessions in this matter.         Appellant was
       represented by Elk County Public Defender Gary Knaresboro,
       Esquire[,] at his preliminary hearing held December 4, 2019.
       Appellant elected to have a hearing to test the Commonwealth’s
       case.

       At the preliminary hearing, the Commonwealth presented only
       hearsay testimony from the arresting officer without objection
       from Appellant’s counsel. The [o]fficer merely repeated what the
       victim allegedly told him about the incident. Appellant’s charges
       were held [for] court. Appellant was unhappy with his attorney
       and hired … Christopher Martini[, Esquire,] to challenge his case.

       While his case was pending, our Supreme Court announced
       Commonwealth v. McClelland, 233 A.3d 717 (Pa. 2020).
       McClelland held that the Commonwealth’s use of hearsay
       evidence alone to establish [a] prima facie case at [a] preliminary
       hearing and to bind over [a] defendant[’s charges] for trial
       violates due process and the right to confront witnesses under the
       state and federal constitution. Id. [(citing] Pa.R.Crim.P. 542[)].

       After this important decision, upon his counsel’s advice, Appellant
       entered a [guilty] plea to Simple Assault (M2) and Recklessly
       Endangering [Another Person] (M2), which resulted in [a] 2-4 year
       sentence and a serious parole revocation. Appellant and his
       counsel were both unaware of the McClelland case at the time.

       After his sentencing, while incarcerated, Appellant was made
       aware of McClelland, supra, by a newspaper article. Appellant
       recognized the issue applied to his case and attempted to contact
____________________________________________


1We note that the Commonwealth elected not to file an appellee’s brief in this
case, instead filing a letter stating that it is relying on the PCRA court’s order
and opinion filed on January 6, 2022. The court did not set forth a procedural
history in its opinion and, thus, we rely on Appellant’s recitation herein.

                                           -2-
J-S25012-22


       Attorney Martini. Because he did not get assistance from Attorney
       Martini in this regard, on February 17, 2021, Appellant filed a
       pro[]se Petition for PCRA [r]elief[,] raising this singular[,
       McClelland] issue [and] seeking withdrawal of his plea.
       Undersigned counsel was appointed.            An [a]mended PCRA
       [petition] was filed raising this singular issue. After a hearing on
       his PCRA [petition], the [c]ourt denied relief.

Appellant’s Brief at 5-6.

       Appellant filed a timely notice of appeal from the order denying his

petition, and he also timely complied with the PCRA court’s subsequent order

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.     Herein, Appellant states one issue (with two sub-parts) for our

review:

       I.      Did the [PCRA c]ourt err by failing to find that trial counsel’s
               failure to provide Appellant with his constitutionally
               guaranteed right to confrontation was ineffective
               [assistance] under both the Strickland[2] standard and the
               per se prejudice standard as follows:

            A. By failing to find that trial counsel’s failure to file a
               Petition for Writ of Habeas Corpus deprived Appellant of
               his constitutionally guaranteed right to confrontation by
               permitting    charges    to   be   bound     in  through
               unconstitutional means at his preliminary hearing.

            B. By failing to find that Appellant’s plea was involuntary
               because trial counsel incompetently advised him to enter
               a plea to charges which were bound in through
               unconstitutional means at his preliminary hearing.

Id. at 4.

       “This Court’s standard of review from the grant or denial of post-

conviction     relief   is   limited   to   examining   whether   the   lower   court’s

____________________________________________


2   Strickland v. Washington, 466 U.S. 668 (1984).

                                            -3-
J-S25012-22



determination is supported by the evidence of record and whether it is free of

legal error.” Commonwealth v. Morales, 701 A.2d 516, 520 (Pa. 1997)

(citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4 (Pa. 1995)).

Where, as here, a petitioner claims that he or she received ineffective

assistance of counsel, our Supreme Court has directed that the following

standards apply:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
      “Counsel is presumed effective, and to rebut that presumption,
      the PCRA petitioner must demonstrate that counsel’s performance
      was deficient and that such deficiency prejudiced him.”
      [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
      2010)] (citing Strickland, supra). In Pennsylvania, we have
      refined the Strickland performance and prejudice test into a
      three-part inquiry. See [Commonwealth v.] Pierce, [527 A.2d
      973 (Pa. 1987)]. Thus, to prove counsel ineffective, the petitioner
      must show that: (1) his underlying claim is of arguable merit; (2)
      counsel had no reasonable basis for his action or inaction; and (3)
      the petitioner suffered actual prejudice as a result.
      Commonwealth v. Ali, … 10 A.3d 282, 291 (Pa. 2010). “If a
      petitioner fails to prove any of these prongs, his claim fails.”
      Commonwealth v. Simpson, … 66 A.3d 253, 260 ([Pa.] 2013)
      (citation omitted). Generally, counsel’s assistance is deemed
      constitutionally effective if he chose a particular course of conduct
      that had some reasonable basis designed to effectuate his client’s
      interests. See Ali, supra. Where matters of strategy and tactics
      are concerned, “a finding that a chosen strategy lacked a
      reasonable basis is not warranted unless it can be concluded that
      an alternative not chosen offered a potential for success
      substantially greater than the course actually pursued.” Colavita,
      … 993 A.2d at 887 (quotation and quotation marks omitted). To
      demonstrate prejudice, the petitioner must show that “there is a
      reasonable probability that, but for counsel’s unprofessional
      errors, the result of the proceedings would have been different.”

                                      -4-
J-S25012-22


      Commonwealth v. King, … 57 A.3d 607, 613 ([Pa.] 2012)
      (quotation, quotation marks, and citation omitted).        “‘[A]
      reasonable probability is a probability that is sufficient to
      undermine confidence in the outcome of the proceeding.’” Ali, …
      10 A.3d at 291 (quoting Commonwealth v. Collins, … 957 A.2d
      237, 244 ([Pa.] 2008) (citing Strickland, 466 U.S. at 694….)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      Here, Appellant contends that his trial counsel, Attorney Martini, acted

ineffectively by not advising Appellant that, in addition to pleading guilty or

proceeding to trial, he had a third option of filing a petition for writ of habeas

corpus based on McClelland’s holding that hearsay evidence alone cannot

establish a prima facie case at a preliminary hearing. See McClelland, 233

A.3d at 734 (citing Pa.R.Crim.P. 542(E)) (disapproving of Commonwealth v.

Ricker, 120 A.3d 349, 357 (Pa. Super. 2015) (concluding that under Rule

542(E), hearsay evidence alone is sufficient to establish a prima facie case at

the preliminary hearing)). Appellant contends that had he known about this

third option of challenging his preliminary hearing under McClelland, he

would have opted to file a petition for writ of habeas corpus rather than

pleading guilty.     However, because Attorney Martini was unaware of

McClelland, he ineffectively advised Appellant to enter a guilty plea to

“charges that were illegally bound over with incompetent evidence.”

Appellant’s Brief at 8.       Appellant insists that, due to his counsel’s

ineffectiveness, his plea was not knowing, intelligent, and/or voluntary.

      Initially, we conclude that Appellant’s underlying claim has arguable

merit. The following facts are undisputed: (1) McClelland changed the law

regarding the use of only hearsay evidence to prove a prima facie case at a

                                      -5-
J-S25012-22



preliminary hearing; (2) the Commonwealth relied solely on the hearsay

testimony of Trooper Palmer to establish a prima facie case and bind

Appellant’s charges for trial; (3) Attorney Martini did not discuss the

applicability of McClelland with Appellant, or advise him of the option of filing

a petition for writ of habeas corpus to challenge the sufficiency of the

Commonwealth’s evidence at the preliminary hearing under the rationale of

McClelland. Thus, we discern arguable merit to Appellant’s claim that he

entered an unknowing and/or involuntary plea because he was unaware of the

McClelland decision and possible implications thereof.

      In regard to the reasonable-basis prong of the test for proving

ineffectiveness, the PCRA court concluded that even had Attorney Martini

known about McClelland, he “offered detailed and convincing testimony to

establish the ‘reasonable strategic basis’ for his advice to [Appellant] to enter

a guilty plea.” Id. at 2 (unnumbered). The court could “find no short-coming

in the effectiveness of [Attorney] Martini as it relates to the advice to enter

into a guilty plea, considering the substantial risks involved in trial and the

plea offer made by the Commonwealth.” Id.

      The court is correct that, at the PCRA hearing, Attorney Martini offered

several reasons why he would not have filed a petition for writ of habeas

corpus, even had he discovered McClelland. See PCRA Hearing, 9/29/21, at

31-32. However, counsel never discussed these reasons with Appellant, as

counsel was unaware of the McClelland decision. Ultimately, the problem is

that Appellant was unaware of McClelland and his option of filing a petition

                                      -6-
J-S25012-22



for writ of habeas corpus rather than pleading guilty. Attorney Martini offered

no explanation for his failure to discover McClelland. Thus, we cannot agree

with the court that counsel had a reasonable basis for not knowing about that

applicable decision and advising Appellant accordingly.

      Concerning the prejudice prong of the ineffectiveness test, Appellant

initially avers that we should apply a per se prejudice standard to his claim,

in “that the deprivation of [his] right to confrontation acknowledged in

McClelland[] is in and of itself sufficient prejudice requiring no further proof

before reinstatement of this lost right is warranted.”         Id.    Appellant

acknowledges that “the recognized instances of per se ineffectiveness entitling

a defendant to automatic relief are extremely narrow.” Id. at 27. He also

quotes our Supreme Court’s pronouncement that “[i]t is well established that

the decision whether to presume prejudice or to require an appellant to

demonstrate actual prejudice ‘turns on the magnitude of the deprivation of

the right to effective assistance of counsel.’” Id. (quoting Commonwealth

v. Rosado, 150 A.3d 425, 431 (Pa. 2016) (citation omitted)).

      Here, Appellant has not demonstrated that the magnitude of the

deprivation he alleges warrants a presumption of prejudice.            Notably,

Appellant fails to cite any case applying a presumption of prejudice to a claim

that counsel’s ineffectiveness deprived the defendant of his right to confront

witnesses against him. Indeed, our Supreme Court has applied the traditional

prejudice standard to such claims. See, e.g., Commonwealth v. Hanible,

30 A.3d 426, 439, 443 (Pa. 2011) (articulating the three-prong Strickland

                                     -7-
J-S25012-22



test for proving counsel’s ineffectiveness before assessing Hanible’s claims

“that he was denied the right of confrontation” due to the alleged

ineffectiveness of his counsel). Accordingly, we reject Appellant’s argument

that we must apply a per se prejudice standard to his claim of ineffectiveness.

      However, Appellant alternatively claims he can meet his burden of

proving prejudice because “Attorney Martini’s ignorance of the criminal law

resulted in erroneous advice and [caused] an unknowing and unintelligent

decision by Appellant” to plead guilty. Id. at 8. Appellant insists that, had he

“been fully informed as to his constitutional rights” as outlined in McClelland,

he would not have pled guilty or elected to proceed to trial, but instead would

have chosen “to file a Petition for Writ of Habeas Corpus to test his charges at

a prima facie level.” Id. Accordingly, Appellant claims that Attorney Martini

acted ineffectively and he should be permitted to withdraw his plea and file a

petition for writ of habeas corpus.

      In rejecting Appellant’s ineffectiveness claim, the PCRA court first noted

that the representation of Appellant’s preliminary hearing counsel, Gary

Knaresboro, Esq., was terminated prior to McClelland’s being decided and,

thus, Attorney Knaresboro could not be deemed ineffective for not predicting

the change in the law from Ricker to McClelland. See PCRA Court Opinion,

1/3/22, at 1 (unnumbered). We agree.

      Next, the PCRA court concluded that Attorney Martini did not act

ineffectively by permitting Appellant to plead guilty. The court stressed that

the preliminary hearing “was not defective when held.” Id. It then evaluated

                                      -8-
J-S25012-22



“whether [Attorney] Martini’s representation fell short when he in fact failed

to discover McClelland prior to the guilty plea and advise his client in that

regard[,]” and whether Appellant had proven that ‘but for counsel’s conduct,

there is a reasonable probability that the outcome of the proceedings would

have been different[.]’” Id. (quoting Strickland, supra). Notably, the court

examined whether the result of the preliminary hearing would have been

different, had counsel filed a petition for writ of habeas corpus and a new

preliminary hearing been held. The court explained:

      [Appellant] relies on the suggestion that the witness, Christopher
      Yetzer, would not have appeared at any subsequent [preliminary
      hearing] or trial, and that with the protections of the developing
      law from McClelland, the “outcome of the proceedings would
      have been different.” This simply is an unfounded leap of logic
      that this [c]ourt is not willing to make. The facts simply do not
      support it.

      The sole evidence on the subject demonstrates that the
      Commonwealth sought to bring Yetzer to the original [preliminary
      hearing], and attempted to subpoena him to that [h]earing. The
      subpoena could not be served and Yetzer failed to appear. That
      is the extent of the record. Any speculation or argument beyond
      that cannot be the foundation of a successful [p]etition [for writ
      of habeas corpus], without more. No evidence was presented of
      Yetzer’s unavailability for the trial or for a subsequent [preliminary
      hearing]. If the testimony of Trooper Palmer is any indication, the
      testimony of Yetzer would have been sufficient to bind the case
      over after a McClelland-required [preliminary hearing], if one
      had been sought, and may have been sufficient to convict at trial
      if believed by the trier of fact. To simply suggest that failure of
      Yetzer to be served prior to the original [preliminary hearing]
      (when there was no real procedural need for him at that stage of
      the law before McClelland) would have meant his unavailability
      throughout, is simply not supported by the record.

      Accordingly, this Court, upon review of the [PCRA p]etition, and
      the evidence on the record, finds that [Attorney] Martini had a


                                      -9-
J-S25012-22


      “reasonable strategic basis” for encouraging the plea, and that
      had he discovered McClelland and advised his client to seek a
      new [preliminary hearing], there is no evidence that “there is a
      reasonable probability that the outcome of the proceedings would
      have been different.”

Id. at 2-3 (unnumbered).

      The court’s analysis of Appellant’s ineffectiveness claim is misplaced.

      “Allegations of ineffectiveness in connection with the entry of
      a guilty plea will serve as a basis for relief only if the
      ineffectiveness caused the defendant to enter an involuntary or
      unknowing plea.” Commonwealth v. Moser, 921 A.2d 526, 531
      (Pa. Super. 2007) (quoting Commonwealth v. Hickman, 799
      A.2d 136, 141 (Pa. Super. 2002)). “Where the defendant enters
      his plea on the advice of counsel, the voluntariness of the plea
      depends on whether counsel’s advice was within the range of
      competence demanded of attorneys in criminal cases.” Moser,
      supra.

Commonwealth v. Kelley, 136 A.3d 1007, 1012-13 (Pa. Super. 2016)

(citations omitted).

      Here, Appellant testified at the PCRA hearing that Attorney Martini gave

him two choices: proceed to trial and potentially get a sentence of 10 to 20

years’ incarceration, or plead guilty and receive a sentence of 2 to 4 years’

incarceration, consecutive to any sentence he would receive for the parole

violation that his pleading guilty would cause. See N.T. Hearing, 9/29/21 at

58-59. Appellant testified that he did not like the plea deal and wanted to

“challenge the charges[,]” but he feared receiving a lengthier sentence if he

went to trial. Id. at 58, 59. According to Appellant, he asked Attorney Martini

to find out if the victim was refusing to cooperate or still “sticking by his

story[,]” but Attorney Martini refused, claiming “it was a conflict of interest”



                                     - 10 -
J-S25012-22



for him to contact the victim. Id. at 59, 60. After multiple conversations,

Appellant decided to plead guilty. Id. at 60. When asked if he would have

pled guilty had he “known that there was actually a third option, which would

be to get back to the preliminary hearing [stage] and force the [victim] to

testify under oath so [his] attorney could confront him and the case,”

Appellant answered, “That’s what I would have chosen to do absolutely.” Id.

at 61. In response to the question of whether he felt he entered his plea

knowingly, Appellant stated: “I don’t feel like I had all the information at the

time. … I know now that there were other options. At the time, … everything

that [counsel] told me [indicated that] the only choice I had was to take the

plea or lose at trial.” Id. at 61-62.

      We conclude that Attorney Martini’s failure to discover McClelland and

advise Appellant about his option to file a petition for writ of habeas corpus

challenging the adequacy of the hearsay evidence offered at his preliminary

hearing was not “within the range of competence demanded of attorneys in

criminal cases.” Moser, 921 A.2d at 531. The fact that Appellant was forced

to decide whether to enter a guilty plea without this pertinent information

rendered his plea unknowing and/or involuntary.         Appellant’s testimony

demonstrated that, but for counsel’s failure to advise him about McClelland,

he would not have pled guilty. Accordingly, he has established that he was

prejudiced by Attorney Martini’s deficient representation.      Therefore, we

reverse the PCRA court’s order denying his petition, and vacate his judgment

of sentence. We remand for the court to appoint Appellant new counsel who

                                        - 11 -
J-S25012-22



shall advise him about McClelland and permit Appellant to decide if he wishes

to file a petition for writ of habeas corpus challenging the sufficiency of the

evidence presented at his preliminary hearing.

      Order reversed. Judgment of sentence vacated. Case remanded for

further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 09/12/2022




                                    - 12 -